Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 1 of 11 PagelD #: 127

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
COURTNEY D. ROARK,
Plaintiff,
v. : Civ. No. 20-1158-LPS
JANELL OSTROSKI, et al., |

Defendants.

 

Courtney D. Roark, Newark, Delaware. Pro Se Plaintiff.

Mengting Chen, Esquite, New Castle County Law Department, New Castle, Delaware. Counsel for
Defendant New Castle County Government Center.

MEMORANDUM OPINION

November 17, 2020
Wilmington, Delaware

 
Cae 1:20-cv- re LPS Document 13 Filed 11/17/20 Page 2 of 11 PagelD #: 128

tA

STARK, U.S. meio ae Judge:
I. INTRODUCTION

Plaintiff Courtney D. Roark (“Plaintiff’ or “father”) proceeds pro se and has patd the filing
fee. He commenced this action on August 31, 2020. (D.1. 2) While Plaintiff did not invoke a
federal statute in his Complaint, the civil cover sheet cites 42 U.S.C. § 1983 as the statute under
which he proceeds. (D.I. 2-1 at 1) Pending before the Court is Defendant New Castle County
Government Centet’s (“NCC”) motion to dismiss’ and Plaintiff's emergency motion for injunctive
telief, by which Plaintiff seeks full custody of his child. (D.I. 11, 12)

II. BACKGROUND

This case concerns an order entered by Defendant Judge Janell Ostroski (“Judge Ostroski’”)
in the Family Court of the State of Delaware in and for New Castle County. Judge Ostroski is sued
in het official capacity. (D.I. 2 at 2) The Complaint also names New Castle County Government
Center. (See D.I. 2)

In February 2020, the mother (“mother”) of Plaintiff's child served him with a petition for
custody. (D.I. 2 at 12) He answered the petition and sought custody/joint custody. (/dZ) The
Family Court noticed a case management teleconference for May 21, 2020. Ud at 13) On May 11,
2020, Plaintiff filed a response to the notice in the form of a motion, stating that he did not consent
to a teleconference, indicating that he did not give out his telephone number, requesting an “actual
hearing,” and moving for “equipment use.” ([d)

On May 20, 2020, Plaintiff filed a motion to dismiss and challenged jurisdiction. (id) The

next day (é¢., the scheduled hearing day), Plaintiff received notice that his two motions had been

 

' Defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(5) and (6) for improper service and
for failure to state a claim upon which telief may be granted. (D.I. 11) Plaintiff did not file a

response to the motion.
1

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 3 of 11 PagelD #: 129

denied. (Id) Seven days after the scheduled hearing, Plaintiff received Judge Ostroski’s May 21,
2020 default order that gave the mother sole custody and primary residence of the child. ([d:)

Plaintiff alleges that Judge Ostroski violated his constitutional tights under the Fifth and
Fourteenth Amendments to the United States Constitution when she entered the default order on
May 21, 2020. (D.L 2 at 12) The Complaint seeks injunctive relief in the form of immediate relief
from the May 21, 2020 order, reversal of the custody order, and custody of the child, as well as
compensatory damages for gross negligence. (Id. at 8)

On November 12, 2020, Plaintiff filed a motion for emergency injunctive telief seeking
immediate telief from Judge Ostroski’s May 21, 2020 Order. (D.I. 12) Plaintiff explains that he filed
an etnetgeficy ex patte motion in Family Court on October 5, 2020 that described the mother’s drug
and alcohol use on a cettain date, and the motion was denied. (fd. at 1) Plaintiff farther contends
that on October 31, 2020, when Plaintiff was out of town, he received information that the mother
was high and his daughter would be with Plaintiffs sister until Plaintiff returned. (4) The mother
is currently in a rehabilitation center. Plaintiff contends that the current custody order is null and
void due to the mother’s conduct and that she has forfeited her tight to parent the child. Plaintiff
seeks sole custody and provision for the mother to make supervised visits. (Id. at 2)

HI. ROOKER-FELDMAN DOCTRINE

Federal district courts are courts of original jurisdiction and have no authority to review final

judgments of a state court in judicial ptoceedings.” Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); see

also Power v. Department of Labor, 2002 WL 976001 (D. Del. May 3, 2002). The Rooker-Feldman

 

The Rooker-Feldman doctrine refers to principles set forth by the Supreme Court in Rooker »,
Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983). Because the doctrine involves subject matter jurisdiction, it may be raised at any time by the
coutt sva sponte. Desi’s Pizza, Ine. v. City of Wilkes-Barre, 321 F.3d 411, 419 Gd Cir. 2003); Nesbit ».
Gears Unkmited, Inc. 347 F.3d 72, 77 (3d Cir. 2003).

2

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 4 of 11 PagelD #: 130

doctrine is one that deprives federal courts of subject-matter jurisdiction over a case “brought by [a]
state-coutt loser [ ] complaining of injuries caused by the state-court judgments tendered before the
district court proceedings commenced and inviting district court review and rejection of those
judgments.” Hoexon Mobil Corp. v. Saudi Basie Indus. Corp., 544 U.S. 280 (2005); see also Great W. Mining
e» Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).

The Rooker-Feldman doctrine bars “lower federal courts from exercising jurisdiction over a
case that is the functional equivalent of an appeal from a state court judgment.” Marran v. Marran,
376 F.3d 143, 149 (3d Cir. 2004); see also Erast ». Child and Youth Services of Chester, Cty., 108 F.3d 486,
491 (3d Cir. 1997); Khalil ». N.J. Div. of Child Protection <> Permanency, 594 F. App’x 88, 90 Gd Cir.
2015) (“[F]ederal courts lack jurisdiction over suits that are essentially appeals from state-court
judgments.”). In other words, “federal courts lack jurisdiction to review state court judgments
where the relief sought is appellate review.” Waltbour v. Child & Youth Serus., 728 F. Supp. 2d 628,
639 (E.D. Pa. 2010) (internal citations omitted).

It is apparent that Plaintiff's claims stem from the Family Court default custody order and
that the alleged injuries and relief sought ate linked to the state court decision. That is, Plaintiff's
alleged injuries and relief sought are linked to the state court decisions. See Ernst, 108 F.3d at 491;
FOCUS », Allegheny Cty. Court of Common Pleas, 75 F.3d 834, 840 (3d Cir, 1996) (“If the relief
requested in the federal action .. . would void the state court’s ruling, then the issues are inextricably
intertwined and the district court has no subject matter jurisdiction to hear the suit.”) (internal
citation and quotation omitted); Marran v. Marran, 376 F.3d 143, 149-50 (3d Cit. 2004).

Granting the injunctive telief sought in the Complaint’s prayer for telief would be the
functional equivalent of an appeal of a state-court custody determination. See Wasthour, 728 F. Supp.
2d at 639 (“Plaintiff seeks injunctive relief to have his minor children returned immediately. Such

telief would require this Court to find that the state court child custody determination regarding

3

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 5 of 11 PagelD #: 131

Plaintiffs children is null and void. However, as explained above, the Rooker-Feldman doctrine
bars this type of relief.”); Bonawity v. Fosko, 2014 WL 4165633, at *11 (MLD. Pa. August 20, 2014)
(“It is... clear that Plaintiff [] is requesting this federal Court to teview and overturn. the decisions
and Orders of the Luzerne County Court and to grant her injunctive relief in the form of full
custody of her children. ... ‘Thus, we find that Plaintiff's claims in the present case ate the
‘fanctional equivalent of an appeal.’ ”); Calipo ». Erie Cry. Office of Children & Youth Servs. 786 F.
App’x 329, 331 (d Cir. 2019) (applying Rooket-Feldman because “[r]estoring Calipo’s parental
rights ... would require the District Court to invalidate the state-court’s judgment”).

In sutn, (1) a default custody order was entered against Plaintiff; (2) he complains of injuries
caused by the custody order; (3) that order was entered in May 2020, before this federal suit was
filed in August 2020; and (4) Plaintiff seeks relief from the Order and, in essence, asks the Court to
reverse it by awarding him proving him sole custody of the child. Thus, the Rooker-Feldman
docttine applies and the Court lacks subject matter jurisdiction with respect to the injunctive relief
portion of the Complaint.

B. Eleventh Amendment Immunity |

Plaintiff attacks Judge Ostroski’s actions in entering the default order, which he contends
violated his constitutional rights. As relief, he seeks both injunctive relief (which, as explained, is not
available, due to application of the Rooker-Feldman doctrine) and damages. To the extent Plaintiff
is raising independent claims for violations of his constitutional rights in connection with the default
custody ordet, these claims are not barred by the Rooker-Feldman doctrine. See Capo, 786 F. App’x
at 332. Nonetheless, such claims must be dismissed based (at least) on Eleventh Amendment
immunity.

Plaintiff alleges that Judge Ostroski violated Plaintiff's rights under the Fifth and Fourteenth

Amendments when she entered a default order awarding the mother sole custody and primary
4

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 6 of 11 PagelD #: 132

residence of the child. (D.I. 2 at 12) The Complaint alleges in a conclusory manner that, in doing
so, Judge Ostroski “abandoned her oath to uphold the constitution when she hindered father of his
liberty by way of lack of due process, color of law, malicious use of process and fraud on the court.”
(Ia)

The Eleventh Amendment provides that “[t]he Judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.
Const. amend. XI. “[A] suit against a state official in his or her official capacity is not a suit against
the official but rather is a suit against the official’s office. As such, it is no different from a suit
against the State itself.” Will». Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) Ginternal citations
omitted); see also AG » Howard, 353 F, App’x 667, 672 (3d Cir, 2009). Accordingly, 42 U.S.C. § 1983
claims for monetary damages against a state, state agency, or a state official in her official capacity
ate batted by the Eleventh Amendment. See zd.

The State of Delaware has not waived its immunity from suit in federal court; although
Congress can abrogate a state’s sovereign immunity, it did not do so through the enactment of 42
US.C. § 1983. See Brooks-McCollum v. Delaware, 213 F. App’x 92, 94 3d Cir. 2007).

Eleventh Amendment immunity is extended to Judge Ostroski to the extent that Plaintiff
seeks monetaty relief against her in her official capacity. See Lyman v. Philadelphia Court of Common
Pleas Domestic Relations Div. 751 F. App’x 174, 178 n.4 Gd Cir. 2018).

To the extent Plaintiff intended to sue Judge Osttoski in her personal capacity, the claims are
barred by reason of judicial immunity. A judicial officer in the performance of her duties has
absolute immunity from suit and will not be liable for her judicial acts. See Capogrosso v. The Supreme
Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009); Agubuke ». Royal, 443 F.3d 302, 303 (3d Cir.

2006)). “A judge will not be deprived of immunity because the action he took was in error, was

5

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 7 of 11 PagelD #: 133

done maliciously, ot was in excess of his authority; rather, he will be subject to lability only when he
has acted in the cleat absence of all jurisdiction.” Id (internal citations and quotation marks
omitted). Here, the allegations relate to Judge Ostroski’s actions as a judge. The Complaint’s
unsuppotted assertions fail to set forth any facts to show Judge Ostroski acted in the absence of
jurisdiction. Therefore, even to the extent Plaintiff's alleged injuries do not flow from the state-
court’s judgment, Plaintiff may not recover damages from Judge Ostroski as a result of the doctrine
of judicial immunity. See, ¢g., Lywan, 751 F. App’x at 178 n.4 (concluding District Court correctly
applied judicial immunity doctrine in dismissed defendant judge sued for damages), ‘The claims
against Judge Ostroski will be dismissed.’

C. Claims Against New Castle County

NCC filed a motion to dismiss the claims against it for improper service and failure to state a
claim upon which telief may be granted, pursuant to Fed. R. Civ. P. 12(b)(5) and (6). (D1. 11)
Plaintiff did not file a response to the motion.

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well pleaded
allegations in the complaint as true and viewing them in the light most favorable to the plaintiff, a
court concludes that those allegations “could not raise a claim of entitlement to relief.” Be// Ars

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

 

> Although only NCC has moved to dismiss, that motion — as well as Plaintiff's motion -- has caused
the Court to review the case. In doing so, the Court has determined whether it has subject matter
jutisdiction. Having done so, the Court has determined that it lacks jurisdiction and that it must
dismiss this action against all Defendants. There is no reason to delay providing this conclusion to
the parties and taking appropriate judicial action. See generally Dietz v. Bouldin, 579 U.S. __, 136 S.Ct.
1885, 1892 (2016) (“[D]istrict courts have the inherent authority to manage their dockets and
courtrooms with a view toward the efficient and expedient resolution of cases.”).

6

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 8 of 11 PagelD #: 134

The Complaint names New Castle County Government Center as a defendant. It is not
clear why NCC is a named defendant. There are no allegations directed towards it and Judge
Osttoski is not employed by NCC.

A government entity may be liable for the actions of its employees only if the plaintiff
identifies a policy ot custom that amounts to deliberate indifference to individual rights. See City of
Canton, Obio v. Harris, 489 U.S. 378, 388-89 (1989); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575,
583-84 (3d Cir. 2003). The Complaint does not refer to any NCC employee ot allege any policy ot
custotn that caused the alleged constitutional violations. Absent any allegation that a custom or
policy established by NCC directly caused harm to Plaintiff, his § 1983 claim cannot stand.

NCC’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) will be granted. The Coutt
finds amendment would be futile.

IV. YOUNGER ABSTENTION

The Court next addresses whether it must abstain under Younger to the extent there are on-
going proceedings as discussed in Plaintiff's motion for injunctive relief. (See D.I. 12) In his
motion, Plaintiff explains that he filed an emetgency ex parte motion in Family Court on October 5,
2020, which was denied. (D.1. 12 at 1}

The Court may taise the issue of Younger abstention swa sponte. See ONedll », City of
Philadelphia, 32 F.3d 785 (3d Cir. 1994). A Younger abstention analysis requires coutts to first analyze
whether the parallel state action falls within one of “three exceptional categories:” (1) ctiminal
prosecutions, (2) “certain civil enforcement proceedings,” and (3) “civil proceedings involving
certain orders uniquely in furtherance of the state courts’ ability to perform their judicial functions.”
Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (internal quotation marks and alteration

omitted).

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 9 of 11 PagelD #: 135

Proceedings in state court fall within the third Sprint category when they involve “orders
uniquely in furtherance of the state courts’ ability to perform their judicial functions.” Id. at 78.
District courts in out Circuit have repeatedly held that child-custody cases fit “squarely into the third
categoty of exceptional cases” and that “[clustody cases are particularly appropriate for Younger
abstention.” Karl ». Cifuentes, 2015 WL 4940613, at *4 (E.D. Pa. Aug. 13, 2015) (citing Makhail ».
Khan, 991 F. Supp. 2d 596, 627 (E.D. Pa. 2014); see also Godfrey v. Upland Borough, 246 F. Supp. 3d
1078, 1094 (E.D. Pa. 2017) (“fT]he third category of abstention-worthy disputes has been applied
only to a few exceptional types of cases . . . such as child custody proceedings.”)."

In the instant case, the state order at issue that denied Plaintiff's ex parte motion telates to a
child custody determination. It is unique to the state coutt’s authority and obligation to ensure
custody decisions in the best interests of children; it goes to the very heart of the custody
determinations that state courts make and, therefore, falls within the third category of Sprini.

However, “fe]ven in an exceptional circumstance, three more showings — commonly referred
to as the Middlesex factors — ate required for Younger abstention.” Si/ver, 802 F. App’x at 58-59 (citing
Middlesese Cty. Ethics Committee v. Garden State Bar Assoc., 457 U.S. 423, 432 (1982)). “Younger
abstention is appropriate when: (1) there are ongoing state proceedings that are judicial in nature;

(2) the state proceedings implicate important state interests; and (3) the state proceedings afford an
adequate opportunity to raise the federal claims.” Lazaridis v. Webmer, 591 F.3d 666, 670 Gd Cir.

2010) (internal quotation marks omitted).

 

* In a custody case with a different fact pattern, the Third Circuit held that a state-court order
governing the conduct of the patties and counsel after a custody determination had been made was
an “otder uniquely in furtherance of a state court’s ability to perform judicial functions.” Szlver ».
Court of Common Pleas of Allegheny Cty, 802 F. App’x 55, 58 (3d Cir. 2020). The Third Circuit said of
that order that it “seeks to preserve the state court’s power to further one of its uniquely judicial
functions — promoting and protecting the best interests of a child whose custody had been
pteviously adjudicated by the court.” Id.

8

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 10 of 11 PagelD #: 136

These three elements are satisfied here. First, Plaintiff is a party to ongoing state court
ptoceedings. On October 6, 2020, he filed an emergency ex patte motion; a petition to modify
custody order; a custody separate statement; and a custody, visitation, and a guardianship disclosure
report. (D.1. 12-5 at 41, 52-61) The motion for the emergency ex parte order was denied on
October 7, 2020. (Id. at 62) The October 7, 2020 order states: “This matter shall proceed in [the]
normal course, with service to mother and providing mother an opportunity to respond. The
attached text messages do not substantiate father’s allegations.” (Id) It is clear from the order that
the matter is ongoing.

The second element requires that state proceedings implicate important state interests. The
second requirement is met because “(family relations are a traditional area of state concern.” Moore
». Sims, 442 U.S. 415, 427 (1979) (recognizing such interest in child abuse cases); Lazaridis. v. Wehmer,
591 F.3d at 671 1.5.

Finally, the state court proceedings provide Plaintiff with an adequate opportunity to present
his federal claims. See Division of Family Services v. Cheryl B., 750 A.2d 540 (Del. Fam. Ct. Aug. 6,
1998); Morgan v. Powell, 659 A.2d 1243 (Del. Fam. Ct. Sept. 20, 1994).

Accordingly, with regard to the emergency motion for injunctive relief, the Court finds that
it is appropriate to abstain under the principles of Younger.

V. CONCLUSION

Fot the above reasons, the Court will: (1) dismiss the claims in the Complaint for lack of
subject matter jurisdiction under the Rooker-Feldman doctrine and based upon Eleventh
Amendment immunity and judicial immunity; (2) grant the motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) and deny as moot the motion to dismiss pursuant to Fed. R. Civ. P. 12(6)(5) (D.L

11); (3) abstain under the Younger abstention docttine on the claims raised in the emergency motion

 

 
Case 1:20-cv-01158-LPS Document 13 Filed 11/17/20 Page 11 of 11 PagelD #: 137

for injunctive relief (D.I. 12); and (4) direct the Clerk of Court to close the case. An approptiate

Order follows.

10

 

 
